Case 2:21-cv-00421-NBF Document 1-3 Filed 03/31/21 Page 1 of 2
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Gatehouse Staton Square, L.P.

(b) County of Residence of First Listed Plaintiff Allegheny, Pennsvivas

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Mattthew Kurzweg, Kurzweg Law Offices, 525 William
Penn Place, 28th FI., Pittsburgh PA 15219,

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

State Auto Property & Casualty Insurance Company

County of Residence of First Listed Defendant

Franklin. Ohi

NOTE:

Attorneys (Jf Known)

 

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

William Krekstein, Timoney Knox, LLP, 400 Maryland Drl.,
Fort Washington, PA 19034, 215-646-6000

 

II. BASIS OF JURISDICTION (Place an “xX” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

[]} US. Government [[]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State im 1 O 1 Incorporated or Principal Place [x] 4 C 4
of Business In This State
Cj 2 U.S. Government [x] 4 Diversity Citizen of Another State C] 2 C 2 Incorporated and Principal Place C] 5 [ads
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a | 3 C] 3 Foreign Nation CJ 6 ml 6
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT _ TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Ol 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability CJ 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [_] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability { } 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681! or 1692)
CL 160 Stockholders’ Suits 355 Motor Vehicle : 37} Truth in Lending Act r} 485 Telephone Consumer
[| 190 Other Contract Product Liability L] 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability iia) 360 Other Personal Property Damage Relations 861 HIA (1395¢f) 490 Cable/Sat TV
196 Franchise Injury C 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commadities/
| 362 Personal Injury ~ Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI ] 890 Other Statutory Actions
[REAL PROPERTY | [ PRISONER PETITIONS | |790 Other Labor Litigation [| 865 RSI (405(g)) 891 Agricultural Acts
| | 210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement || 893 Environmental Matters

220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
|_| 290 All Other Real Property

 

|_| 441 Voting
442 Employment
| 443 Housing/
Accommodations
| 445 Amer. w/Disabilities -
Employment
|] 446 Amer. w/Disabilities -

Other
] 448 Education

 

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

|
A

 

Confinement

Income Security Act

462 Naturalization Application
465 Other Immigration

Actions

 

ITs

895 Freedom of Information

 

 

|_FEDERAL TAX SU,

|_| 870 Taxes (U.S. Plaintiff
or Defendant)

{| 871 IRS—Third Party
26 USC 7609

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

 

 

V. ORIGIN (Place an “xX” in One Box Only)

1 Original [x]2 Removed from C] 3 Remanded from | 4 Reinstated or oO 5 Transferred from 6 Multidistrict Ol 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Notice of Removal

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
28 U.S.C. § 1332, 28 U.S.C. § 1441, 28 U.S.C. § 1446

Brief description of cause:

 

 

 

 

 

VII. REQUESTED IN [7] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: L]Yes _[X]No
VIII. RELATED CASKE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
i

DATE SIGNATURE OF ATTORN. RECORD

March 31, 2021 ae c
FOR OFFICE USE ONLY v

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-00421-NBF Document 1-3 Filed 03/31/21 Page 2 of 2

JS 44A REVISED June, 2009
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
This case belongs on the ( O Erie © gohnstown © Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,
Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on BRIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

PART B (You are to check ONE of the following)

1.0 This case is related to Number . Short Caption
Bis © This case is not related to a pending or terminated case.

 

DEFINITIONS OF RELATED CASES:

CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS &CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC

I. CIVIL CATEGORY (Select the applicable category).

dss Antitrust and Securities Act Cases

Labor-Management Relations

Habeas corpus

Civil Rights

Patent, Copyright, and Trademark

Eminent Domain

All other federal question cases

All personal and property damage tort cases, including maritime, FELA,

Jones Act, Motor vehicle, products liability, assault, defamation, malicious

prosecution, and false arrest

Insurance indemnity, contract and other diversity cases.

Government Collection Cases (shall include HEW Student Loans (Education),
VA Overpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types),
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.)

B
o ©

O0® 00000000

I certify that to the best of my knowledge the entries on this Case Designation
Sheet are true and correct

ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
